Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1, 3-17, 19, and 20 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a teat cleaning cup seal as claimed in detail, especially the feature of the seal with at least one first set of apertures which include the at least a first aperture and a second aperture extending through the seal from the first surface to the second surface wherein the seal forms at least one recess in the second surface connecting the first aperture to the second aperture. Applicant’s arguments were persuasive because they showed that Erikson in view of Schuster neither discloses nor suggests the teat cleaning cup seal as provided by claims 1, 8, and 17. Erikson in view of Schuster teaches the teat cleaning cup seal with at least one first set of apertures but not at least a first aperture and a second aperture extending through the seal from the first surface to the second surface wherein the seal forms at least one recess in the second surface connecting the first aperture to the second aperture; thus, Erikson in view of Schuster do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643